Case 9:18-cv-80176-BB Document 145-4 Entered on FLSD Docket 04/15/2019 Page 1 of 6




                      EXHIBIT 3
    Case 9:18-cv-80176-BB Document 145-4 Entered on FLSD Docket 04/15/2019 Page 2 of 6




From:                            Ira K <clocktime2020@gmail.com >
Sent:                            Tuesday, June 23, 2015 12:53 AM
To:                              Ramona Watts
Subject:                         Re: questions


Ramona,

The questions from the ATO are similar to last years, but more detailed. David, Craig, W &K, Trusts, Liberty
Reserve, etc.

I was under the impression you guys were in a strong financial position from either Bitcoin or $54 million from
Ausindustry?

On what basis is your business at risk of being shut down? Is it more of a legal or financial issue? Can they
strip you of whats been created, software/IP? If the problem is mostly financial, I believe the funds can easily
be raised by investors, risks and all. As long as Craig can fully disclose who he is to them. I know of VC
people that would whip out a check and let you choose the number of zeros. The word Satoshi is all they need
to hear.

Regards,
Ira


On Monday, June 22, 2015, Ramona Watts <ramona.watts@hotwirepe.com> wrote:



From: Ramona Watts
Sent: Tuesday, 23 June 2015 9:34 AM
To: 'craig.wright@hotwirepe.com'
Subject: RE: questions



 Ira,

Currently we are having major battles with the Tax office ATO- (Australian Tax Office). They do not believe that what
we have is viable, they do not see it as an enterprise, they are arguing that the work that Dave and Craig has been
doing is a hobby or purely academic research, and as such not business related and therefore not entitled to
refunds. We are fighting to prove otherwise - they are in the process of shutting us down. If they succeed, the
company will no longer exist- we will lose everything.



We have been working tirelessly to prevent this from happening. We owe lawyers here $1 million which we are unable
to pay at this time. They will need another $1 million to take the ATO to court. We have started the court process but




                                                                                                      KLEIMAN_00004791
   Case 9:18-cv-80176-BB Document 145-4 Entered on FLSD Docket 04/15/2019 Page 3 of 6
Craig and I are doing most of the work with some help from the lawyers as we are not able to pay them. The work on
Coin Exch is still happening, but very very slowly as a result.



I am not sure what questions you were alluding to-whether or not they are from the ATO in relation to your brother's
work. If it is, I wonder if it may be an idea for us to review them together. The ATO have twisted things that we have
said in their attempt to shut the business down-we now have our lawyers review our answers first and make sure that
all our facts are correct.



Currently we need $2 million to pay the lawyers to continue the fight to prevent us from being shut down, and if we are
to re-hire our staff (who have been stood down as we are not able to pay them), we will need another couple of
hundred thousand. Craig and I have put our entire life savings into this business, as did Dave, only to see the
government try to take our business from us. I'm not sure if you are aware that your government does similar
things. One of Dave's companies had significant investments in Liberty Reserve-the US government shut that down
and confiscated all his money. I do not have the full details - I only know that happened.



We are in the process of talks with investors, but few will touch us with such risks, as well as the fight with the
government.



Rest assured we are doing all that we can. We will not give up without a fight-we are working 18 hour days, but at
the moment it is taking a toll on our families and our health. It is a struggle. The talks and negotiations with the ATO
that Craig mentioned will not happen until we can pay our lawyers, as we are not able to negotiate with the tax office
on our own at this time on such a scale.



Ramona Watts

Chief People Officer

Hotwire Preemptive Intelligence (Group)

Mobile: + 61.423.912.994

ramona.watts@hotwirepe.com




                                                             2




                                                                                                           KLEI MAN_00004 792
  Case 9:18-cv-80176-BB Document 145-4 Entered on FLSD Docket 04/15/2019 Page 4 of 6
From: Ira K [mailto:clocktime2020@gmail.com]
Sent: Tuesday, 23 June 2015 9:16 AM
To: Ramona Watts
Subject: Re: questions



Ramona,


Can you give me an idea how much finances are needed to keep the business operating smoothly?

And is funding from outside investors a viable option at this time? If not, why?

Thank you,

Ira



   It is just that at this difficult juncture financially, things have slowed down considerably. We are struggling to pay
  staff and lawyers and we battling to survive. We need to sort this out and we are doing the best we can and would
  appreciate your understanding.



  Regards,



  Ramona Watts

  Chief People Officer

  Hotwire Preemptive Intelligence (Group)

  Mobile: + 61.423.912.994

  ramona.watts@hotwirepe.com




  From: Craig S Wright [mailto:craig@rcjbr.org]
  Sent: Monday, 22 June 2015 11:52 AM

                                                             3




                                                                                                           KLEI MAN_00004 793
Case 9:18-cv-80176-BB Document 145-4 Entered on FLSD Docket 04/15/2019 Page 5 of 6
To: 'Ira K'
Cc: Ramona Watts; 'Sommer, Andrew'
Subject: RE: questions



I would love to meet you and your Dad. I have spent the time working and answering queries. I have spent the year
jumping through ATO hurdles.



From: Ira K [mailto:clocktime2020@gmail.com]
Sent: Monday, 22 June 2015 10:33 AM
To: Craig S Wright
Subject: Re: questions



Let me explain part of my difficulty in answering this 2nd round of questions.

Last year I tried to display a level of trust by completing the questionnaire in a supportive manner. And in
return I trusted that things told to me would take place. First I thought you would come meet with me and
my dad in person, but that didn't happen. Next my attorneys request for information from Mr. Sommer was
never provided. And then the October timeline I was given that stated no risk involved, also didn't
happen. It's likely I would not have extracted anything anyhow, but I simply wanted to see confirmation of
the story. I also thought I'd get upadates about Coin-ex. But it just seems nothing ever materialized.



If some of these things had taken place it would atleast helped validate trust in your word. But there was no
follow through on any of it. After a years time, based on what actions can I still place trust that anything told
to me will happen?



It is not my intention to add pressure. I understand your dealings over there are complex and time
consuming. But without some kind of action to help demonstrate a measure of trust, how am I supposed to
proceed with confidence?



On Sun, Jun 21, 2015 at 6:55 PM, Craig S Wright <craig@rcjbr.org> wrote:

 What information do you need?



 From: Ira K [mailto:clocktime2020@gmail.com]
 Sent: Sunday, 21 June 2015 9:52 PM
 To: Craig Wright
 Subject: questions
                                                       4




                                                                                                   KLEI MAN_00004 794
Case 9:18-cv-80176-BB Document 145-4 Entered on FLSD Docket 04/15/2019 Page 6 of 6



I'm sitting here staring at this new list of questions, wondering how to best address them.



Now that a years time has passed has anything changed in regards to this? Would things be any less
probelmatic if they were answered a bit more accurately?




                                                     5




                                                                                              KLEI MAN_00004 795
